924 A.2d 137 (2007)
282 Conn. 912
BERNHARD-THOMAS BUILDING SYSTEMS, LLC
v.
Chet DUNICAN et al.
Supreme Court of Connecticut.
Decided May 1, 2007.
Alan R. Spirer, Westport, in support of the petition.
The plaintiff's petition for certification for appeal from the Appellate Court, 100 Conn.App. 63, 918 A.2d 889 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that a prejudgment remedy application is not a civil action for purposes of a subsequent claim for the tort of vexatious litigation?"
The Supreme Court docket number is SC 17899.